PER CURIAM.
South Carolina inmate William Clayton McKinnedy, III, seeks to appeal the denial *281of several motions made during the course of his 42 U.S.C. § 1988 litigation against the Defendants. This court may exercise jurisdiction only over final orders, 28 U.S.C. § 1291 (2000), and certain interlocutory and collateral orders, 28 U.S.C. § 1292 (2000). The order McKinnedy seeks to appeal is neither a final order nor an appealable interlocutory or collateral order. Accordingly, we dismiss the appeal for lack of jurisdiction.* We also deny Appellant’s motions for injunctive relief and for appointment of counsel. We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

DISMISSED.


 To the extent that the denial of McKinnedy’s motion for reconsideration of an earlier order denying him transfer from state to federal prison is not interlocutory, we find his claim on this issue to be without merit.